

	

		II

		109th CONGRESS

		1st Session

		S. 646

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Bunning (for

			 himself, Mrs. Lincoln,

			 Mr. Lott, Mr.

			 Bond, and Mr. Chambliss)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow

		  distilled spirits wholesalers a credit against income tax for their cost of

		  carrying Federal excise taxes prior to the sale of the product bearing the

		  tax.

	

	

		1.Short titleThis Act may be cited as the

			 Domestic Spirits Tax Equity Act of

			 2005.

		2.Income tax

			 credit for distilled spirits wholesalers and for distilled spirits in control

			 State bailment warehouses for costs of carrying Federal excise taxes on bottled

			 distilled spirits

			(a)In

			 generalSubpart A of part I of subchapter A of chapter 51 of the

			 Internal Revenue Code of 1986 (relating to gallonage and occupational taxes) is

			 amended by adding at the end the following new section:

				

					5011.Income tax

				credit for average cost of carrying excise tax

						(a)In

				generalFor purposes of section 38, the amount of the distilled

				spirits credit for any taxable year is the amount equal to the product

				of—

							(1)in the case

				of—

								(A)any eligible

				wholesaler—

									(i)the number of

				cases of bottled distilled spirits—

										(I)which were

				bottled in the United States, and

										(II)which are

				purchased by such wholesaler during the taxable year directly from the bottler

				of such spirits, or

										(B)any person which

				is subject to section 5005 and which is not an eligible wholesaler, the number

				of cases of bottled distilled spirits which are stored in a warehouse operated

				by, or on behalf of, a State, or agency or political subdivision thereof, on

				which title has not passed on an unconditional sale basis, and

								(2)the average

				tax-financing cost per case for the most recent calendar year ending before the

				beginning of such taxable year.

							(b)Eligible

				wholesalerFor purposes of this section, the term eligible

				wholesaler means any person which holds a permit under the Federal

				Alcohol Administration Act as a wholesaler of distilled spirits which is not a

				State, or agency or political subdivision thereof.

						(c)Average

				Tax-Financing cost

							(1)In

				generalFor purposes of this section, the average tax-financing

				cost per case for any calendar year is the amount of interest which would

				accrue at the deemed financing rate during a 60-day period on an amount equal

				to the deemed Federal excise tax per case.

							(2)Deemed

				financing rateFor purposes of paragraph (1), the deemed

				financing rate for any calendar year is the average of the corporate

				overpayment rates under paragraph (1) of section 6621(a) (determined without

				regard to the last sentence of such paragraph) for calendar quarters of such

				year.

							(3)Deemed Federal

				excise tax per caseFor purposes of paragraph (1), the deemed

				Federal excise tax per case is $25.68.

							(d)Other

				definitions and special rulesFor purposes of this

				section—

							(1)CaseThe

				term case means 12 80-proof 750 milliliter bottles.

							(2)Number of cases

				in lotThe number of cases in any lot of distilled spirits shall

				be determined by dividing the number of liters in such lot by 9.

							.

			(b)Conforming

			 amendments

				(1)Subsection (b) of

			 section 38 of the Internal Revenue Code of 1986 is amended by striking

			 plus at the end of paragraph (18), by striking the period at the

			 end of paragraph (19) and inserting , plus, and by adding at the

			 end the following new paragraph:

					

						(20)the distilled

				spirits credit determined under section 5011(a).

						.

				(2)The table of

			 sections for subpart A of part I of subchapter A of chapter 51 of such Code is

			 amended by adding at the end the following new item:

					

						

							Sec. 5011. Income tax credit for average

				cost of carrying excise

				tax.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after the date of the enactment of this Act.

			

